DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17-20, drawn to a cooled RF ablation system, classified in A61B 2018/00005.
II. Claims 11-16, drawn to a method for delivering cooled RF energy, classified in A61B 2018/00577.

The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the .     
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the groupings have acquired a separate status in the art as shown by their different classification, their recognized divergent subject matter, and their differing field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 
During a telephone conversation with Jessica Keesee on 1 April 2021 a provisional election was made without traverse to prosecute the invention of Group I, claim1-10 and 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 20 is objected to because of the following informalities:  In line 2, “tissue” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosman, U.S. 2014/0081260 (hereinafter Cosman).
Regarding claim 17, Cosman discloses (note fig. 7) a cooled RF probe assembly comprising: a proximal region (754); a hollow elongated shaft (‘704’ and ‘701’) defining an internal cavity, wherein a first internal cooling fluid tube (742) and a second internal cooling 
Regarding claim 20, Cosman discloses (note fig. 7) a cooled RF probe assembly wherein a larger lesion is capable of being formed at the target location when cooling fluid enters the cooled 2364988796 (HAY-3218)RF probe assembly via the second internal cooling fluid tube compared to when cooling fluid enters the cooled RF probe assembly via the first internal cooling fluid probe (also see paragraph 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Gelfand, U.S. 9,393,070 (hereinafter Gelfand).
Regarding claims 1 and 6, Cosman discloses (note figs. 5 and 7) a cooled RF system comprising: a probe assembly comprising a proximal region (754); a hollow elongated shaft (‘704’ and ‘701’) defining an internal cavity, wherein a first internal cooling fluid tube (742) and a second internal cooling fluid tube (721) are positioned inside the internal cavity and extend 
Regarding claims 2-4, Cosman discloses (note fig. 7) a system wherein the first cooling tube has a length that is less than a length of the second cooling tube.  While it appears as In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component (i.e., an obvious design choice), and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).    
Regarding claim 5, Cosman discloses (note fig. 7) a cooled RF system wherein a larger lesion is capable of being formed at the target location when the pump is operating in the second direction compared to when the pump is operating in the first direction.
Regarding claim 7, Cosman discloses (note fig. 7) a cooled RF system wherein the RF generator necessarily ‘includes a user input’ (e.g., an activation switch) that would be capable of ‘selecting’ a lesion size.
Regarding claims 8-10, Cosman discloses (note figs. 1A-B and 7) a cooled RF system further comprising: an introducer including a proximal hub (120) and a distally-extending cannula (101); and a stylet (127) insertable through the hub and into the cannula; wherein the stylet comprises a tissue-piercing distal end (129) that extends from the cannula; wherein the introducer electrically insulates (necessarily, via ‘107’) the proximal region of the probe assembly when the probe assembly is inserted into the cannula.

s 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman.
Regarding claims 18 and 19, Cosman discloses (note fig. 7) a system wherein the first cooling tube has a length that is less than a length of the second cooling tube.  While it appears as though the length of the first cooling tube is from about 5% to about 35% of the length of the second cooling tube, Cosman fails to explicitly disclose these specific dimensions.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the relative dimensions of these tubes accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, such a modification would have involved a mere change in the size of a component (i.e., an obvious design choice), and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794